    Case 0:20-mj-06582-AOV Document 1 Entered on FLSD Docket 11/08/2020 Page 1 of 6
    1
    l
    i
    1
    1
    1
    zT()t?l(Iteq'
                .08,
                   '61
                     9) CI
                         'i
                          lllill
                               alC(
                                  )lllpllil'
                                           ll

                                                     l lT E         TA TF:S' IST 11IC'-1- , U PxT
                                                                               l-
                                                                                (
                                                                                7l'1
                                                                                   .l
                                                                                    '
                                                                                    je
                                                                Stltltllerl
                                                                          )1)isll
                                                                            .   -icto1
                                                                                     -17Iol
                                                                                          'itlll

                          Ul'
                            litetlStaleso1
                                         /zNnpel-ica
                                           V.
                                           '
                         LaDonna Patri
                                     ce Bakerand                                          CaseN(). 20-m1
                                                                                                       *-6582-A0V
                           Tonya Renee Thom as,




                                                                  CItl51INAL C.
                                                                              '()N113LAlN-
                                                                                         1-
              Irlllecolllplaillal
                                ttil'
                                    ltlliscase.state tllattl)t
                                                             zl-
                                                               ollohvillg istrtlcî.
                                                                                  otllebcsto1-11,
                                                                                                1).
                                                                                                  ,1(noïvledgeand belief.


                                                          FlQf.i - .@
                                                               .-d  . -
                                                                      ..--.-..
                                                                             ---..-
                                                                                  .,lletlel-
                                                                                           elltlal1(s)violatkyd:
                                                                                             l.
                                                                                              ?jzitll-
                                                                                                     vtt/Jt
                                                                                                          .
                                                                                                          ?.
                                                                                                           v(-
                                                                                                             7.#?/l'
                                                                                                                   t)ll
                                                           Conspiracy to importinto tlle United States,from a pl
                                                                                                               ace outside thereof.five
                                                           hundred(500)gramsormoreofamixtureandsubstancecontaini
                                                                                                               nga
                                                           detectable amountofcocaine
    )1U.S.C.j 952(a)and 18 U.S.C.                          lmportintothe United States,from a place outside thereof.fi
                                                                                                                     ve hundred (500)
    52                                                     gram sorm ore ofa m ixttlre and stlbstance containing a detectable amountof
                                                           cocaine
    i
    1


            -1-1)iscrin'
                       li1311Icol'
                                 nlnlail1tistnased ol'
                                                     ltllese f-
                                                              acts:
    See attached Affi  davi  t.
    1
    l




              à
              -/
               '.
                fContintledollllleatlaclled slldet.




'
    i                                                                                                 Ma?
                                                                                                        -riap-a. .G-pxi.-i
                                                                                                                      -r a.a..k!s-l
                                                                                                                                  - S
                                                                                                                                    -.p- p-lA-gqnt-
                                                                                                                                       qgi             .   . --.-
                                                                                                                   l'/'C/?/(!(lplf//pl:'rl/;(l1/1/(,

    STN,o.rllto befbl-eIlle alltlsiglled i1.1!1-
                                               1)'pl-     l
                                                          . i
                                                    esel3ct
                                                          ' 1tlqcol-
                                                                   tlalccto
    tl1e rcqtliI'  lents of- FecI. R .Cl.i1
                ell-                       t.P.4.I b)' I-aceIl111t
                                          )'                      2         .

    l
    11
     3:!le: N ovqm--.ber 7, 2020
             ..   -- -     ..- .-   -   .. .... ..
    I
    i

    t
    lf-'
       ity a1)(1slate:                         F-qltLpj
                                                      a
                                                      ldqgdal#..!-Flqjdp
                                                                                               '
                                                                                               Aliçiq 0 ..Va1-
                                                                                                             Ie.
                                                                                                               ,.
                                                                                                                Un  ..#d
    !                                                                                                            --i
                                                                                                                   .t  .--S
                                                                                                                          ... t ..qy-
                                                                                                                              -4t   k
                                                                                                                                    ...
                                                                                                                                      ;-l:gj
                                                                                                                                           litfp-
                                                                                                                                                t
                                                                                                                                                -q-p..
                                                                                                                                                     q-
                                                                                                                                                      dg:.-...
                                                                                                                                       ?f111(I/llIe
                                                                                                                   /'?'?'?l/trt/'l(tlllt
    !
    2
    i
    i
    !




    l
Case 0:20-mj-06582-AOV Document 1 Entered on FLSD Docket 11/08/2020 Page 2 of 6




                  M 'FID AW T IN SUPPORT O F CRIM IN AT,CO M PLA INT
        1,M ariana Gaviria,being duly sw orn,do hereby depose and state:

                                        IN TR OD UCTIO N

               Iam aSpecialAgent(SA)withHomelandSecuritylnvestigations(HSl)andhavebeen
 so employed sinceA ugust2019.A san H S1SpecialA gent,lam authorized as an investigative orlaw

 enforcementofficeroftheUnited StateswithinthemeaningofSection 2510(7)ofTitle18,United
 States Code,and am em pow ered by 1aw to conduct investigations and to m ake arrests foroffenses

 enum erated in Titles 18 and 21 oftheU nited StatesCode.1havecom pleted the Crim inallnvestigator

 Training Program and the H S1SpecialAgentTraining.1am currently assigned to the H igh Intensity

 DrugTraffckingArea($6HIDTA'')ofSouthFlorida.HIDTA isaninvestigativeentitythatiscomprised
 oflaw enforcementoftk ersfrom variousfederal,state,and local1aw enforcem entagenoiesw how ork

 togetherin a cooperative relationship where the prim ary focusisto investigate narcoticssmuggling.

               lm akethisaffidavitin supportofacrim inalcomplaintchargingLaDonnapatriceBaker

 (IIBAKEW')and TonyaReneeThomasIIITHOMAS''Iwith violatingTitle21,UnitedStatesCode,
 Sections963(conspiracyto importintotheUnitedStates,from aplaceoutsidethereof,Gvehundred
 (500)gramsormoreofamixtureandsubstancecontainingadetectibleamountofcocaine),and952(a)
 andTitle18,UnitedStatesCode,Section2(impolltion intotheUnitedStates,from aplaceoutside
 thereof,fivehundred(500)gramsormoreofamixtureandsubstancecontainingadetectibleamountof
 cocaine).
               TV facts contained in this Aftsdavit are based on my personalknowledge and
 inform ation provided to m e by other 1aw enforcem ent officers.The facts set forth herein do not
 constitute a1l the facts known to 1aw enforcem ent offcers regarding this m atter. How ever, no

 inform ation known thatw ould tend to negate probable cause hasbeen w ithheld from thisAffidavit.
                                                  1
Case 0:20-mj-06582-AOV Document 1 Entered on FLSD Docket 11/08/2020 Page 3 of 6




                                       PR O BA BLE CAU SE

               On N ovem ber 6,2020,atapproxim ately 3:30 p.m .,BA KER and THOM A S - both

 United States citizens currently residing in Las Vegas,N evada - arrived at the FortLauderdale-
 HollywoodInternationalAirport('
                               FLL)onboardJetBluet1ight#326from MontegoBay,Jamaica.Prior
 to BAKER and TH OM A S picking up their fourchecked suitcases from the baggage carousel,1aw

 enforcem ent deployed a narcotics-detection 119 in the area.The 1C9 alerted to an odor of narcotics
                                                                   .




 em anatingfrom thefourchecked suitcasesasthey exited the baggagefloorcarousel.OnceBAKER and

 THOMASpickedupthesuitcases,UnitedStatesCustomsandBorderProtection(CBP)escortedthem
 to a secondary area forfurtherinspection.D uring thistim e,CBP asked BAKER and TH OM AS ifthe

 suitcases in question belonged to them and ifthey packed them them selves.BA K ER and TH OM A S

 answered in the affirm ative.
        5.     CBP then placed the suitcases on the X -ray belt for further exam ination.During the

 inspection,1aw enforcem entdiscovered anom aliesw ithin the railsofeach suitcase.Furtherinspection

 revealed aw hite,pow dery substance concealed w ithin the rails.CBP field-tested the w hite,pow dery

 substance,which contsrm ed thepresenceofcocaine.The grossw eightofthew hite,powderysubstance,

 and rails of the four suitcases was approximately 4.03 kilogram s. CBP continued to search the
 rem aining item s in the luggage and located seven pairs of shoes which, upon X -raying, show ed

 anom alies in the soles. Upon further inspection, CBP uncovered packages of a w hite, pow dery

 substancem olded into the solesofeach shoe.Thiswhite,pow dery substancealso testedpositiveforthe

 presence of cocaine and weighed approxim ately 1.4 kilogram s in total. CBP then discovered

 approxim ately 1.98 kilogram sofadditionalwhite,powdery substancethatalso tested positive forthe
 presence ofcocaine concealed w ithin coffee and porridge m ix food products.

                                                  2
Case 0:20-mj-06582-AOV Document 1 Entered on FLSD Docket 11/08/2020 Page 4 of 6



        6.     Law enforcem ent detained BA IQER and TH OM A S, and escorted them to a secure

 holding cellfordetention.Law enforcem entreview ed TH OM AS'cellularphone pursuantto border

 search authorityand uncovered W hatsApp m essagesbetweenTH OM AS andacontactnam ed(W ndrew
 M y Son.''Law enforcem ent observed m essages that THO M A S had sent to tW ndrew M y Son''at

 approxim ately 4:03 p.m .afterthey had rdurnedfrom Jam aica in w hich she stated,çd-f'
                                                                                      hepolicestopped

 us''and çd-l-hey got us.They are taking the suitcase apart.W e are fucked.''Further m essages in the

 W hatsApp con
             'versation w ith (W ndrew M y Son''discusstheplanning ofBA KER andTH OM A S'trip to

 Jam aica,asw ellasthe arrangem entoffinancesprovided by thecontactto pay forthetrip.
               A fter1aw enforcem entadvisedTHOM AS ofherM iranda rights,shevoluntarily waived

 them andagreed to speak.During thevost-M iranda interview,THOM A S adm itted thatshehadtraveled

 to Jam aica forthe purpose ofpicking up various item son behalfofEW ndrew ''and transporting them
 back intotheU nited States.TH OM A S identifiedCtAndrew ''ashercurrently-incarcerated daughter'sex-

 boyfriend.THOM AS could notprovidea lastnam efor(W ndrew .''TH OM A S adm itted thatsheexpect

 toreceiveapproximatelyonethousanddollars($1,000.00)inUnitedStatescurrencyuponreturn,in
 addition to spending m oney provided by (dAndrew .''TH OM A S claim ed shew asunaw arethattherewas

 cocaineconcealed in thesuitcases,butadm itted shebelieved therew assom ething illegalinvolved due
 to theam ountofpaym entthatshewereto receive.THOM A S furtheradvisedthatsheaskedBAlc R to

 accompany her on thistrip to Jam aica and thatBAKER also expected to be paid approxim ately one

 thousanddollars($1,000.00)inUnitedStatescurrencyuponreturntotheUnitedStates.THOM AS
 stated thatan individualnam ed dslkandy''provided them w ith thesuitcasescontaining thenarcoticson

 the m orning ofthe return trip and thatshe and BAK ER packed theirbelongings into them ,leaving
 behind the luggage thatthey had used to travelto Jam aica.THOM AS adm itted she has been m aking

                                                  3
Case 0:20-mj-06582-AOV Document 1 Entered on FLSD Docket 11/08/2020 Page 5 of 6




 tripstoJam aicain the sam e m anneronbehalfof(çA ndrew''approxim atelytw iceayearsince2018, fora

 totalofapproxim ately six priortripsin w hich shetraveled to Jam aica and returned with luggage and

 otheritem sforçW ndrew .''
        8.     After law enforcementadvised BAKER ofherM iranda rights,she voluntarily w aived

 them and agreed to speak.D uring thepost-M iranda interview ,BAKER stated thatsheknew TH OM A S

 from church.She advised thatTH OM A S invited herto travelto Jam aica and offered to pay forallof

 hertravelexpenses.BAK ER stated THO M A S had asked herto getherUnited Statespassportin order

 to be able to travelto Jam aica severalm onths in adyance.BAKER stated she w as initially offered a
 paymentofapproximatelyonethousandtivehundreddollars($1,500.00)inUnitedStatescurrencyif
 sheagreedtojoinTHOMASonthetrip.BAKER admittedthatsheknew thattheyintendedtotransport
 food and other item sto individuals in Jam aica,as wellaspick up various item sto bring back to the
 UnitedStates.BAKER furtherstatedshereceivedapproximately ninehundred dollars($900.00)in
 United Statescurrencyupon arriving in Jam aicatouseforlocalexpenses.BAKER adm itted shepacked

 herown belongings into the suitcasesthatshe received from çsRandy''on them orning ofthereturn trip

 and leftheroriginalsuitcase in Jam aica.BAKER claim ed she was unaw are thatthere w as cocaine

 concealed in the suitcases and item s that they were bringing back to the U nited States.BAKER
 adm itted, how ever, that the circum stances of the trip suggested that she m ay be bringing back

 som ething illegalbuttook the risk anyw ay because she trusted TH OM A S.
                                                 4
Case 0:20-mj-06582-AOV Document 1 Entered on FLSD Docket 11/08/2020 Page 6 of 6




                                                   CONCLUSION

   Basedtlgonthe l
                 '
                 bregoillg,Irespectl-ttllystlbluittllatprobablecatlseexiststhatonoraboutNovelnber6-

   2020,I-aDonllaPatriceIlal
                           ter(-LB'AK12
                                      -.11'1)alld-1-011),
                                                        '11Ilence'l-llolnas(-;1-1-1(311A-S'-)violatetl'
                                                                                                      -l-itlc21.
   United StatesCode,Sectiolls963 (col
                                     pspiracyto inll-
                                                    lol-tinlo the t,
                                                                   111ited States.t
                                                                                  i-
                                                                                   ollla pIaceoutside
   tllereof,l5ve1
                -1undrecl(500)granlsorl
                                      '
                                      nol
                                        -e()1'
                                             -11I11ixttlre:11)4
                                                              é1stlllstancecol
                                                                             ltai1il
                                                                                   -lg11detectibleanlotlnto1'
                                                                                                            -

  cocaine),all(1952(1)and'l-itle l3,Ul)itedSlalesCtl(.
                                                     Ie.Sectiol)2(illlportltionillt
                                                                                  'otlleUlliledStales,
   I
   -rolu aplaccotltsidethercor,t'
                                ive11tlndl-
                                          ed(500)gl-
                                                   allls()1-lnol-eo1-:1I11ixttlre1111(1stlLhstancecontailli11g:1
                                                                 .




   dctecliblealllountofcocaine)-
   FUlt'FH E1t YO UR A FFIA NT SAYETH NAUG 14'1'.



                                                              M A RlA N A C;A V IR lA ,SPEC'       ,lh L A G ENT
                                                              13ID,
                                                                  -P
                                                                   .A 1/-1-N1l-
                                                                              E-'
                                                                                N-l-O 1--I-IO Nz1ELA.N 13 SI(
                                                                                                            !C LJRI-1-h/

   /.
    h.ttcsted t'
               o b)?tlle appIicantin accol-dallce qk'itI1the l-
                                                              eqtliI-el
                                                                      -ncllts01-I
                                                                                7ed.I?.. Cll-i111.l7.4.l
   by FA CETIM E               on this 7th tl1l)'of-N oyember               ,2020.


                                         4+
   A l-l '
         .IA. O .V ?.
                    &lwLE                                -
   UN I7'ED S-I-A-I-ES M AG IS-I-RA'I-E .!U DGE
